WEBSTER, J.
Petitioner seeks certiorari review of a final order denying his petition for a writ of mandamus. The pertinent facts of this case are substantively identical to those in Merritt v. Crosby, 893 So.2d 598 (Fla. 1st DCA 2005). Accordingly, we are bound by the holding in Merritt and, as in Merritt, we grant the petition, quash the order denying the petition for a writ of mandamus, and remand to the trial court for expedited proceedings consistent with that decision.
PETITION GRANTED; ORDER QUASHED; and REMANDED, with directions.
ALLEN, J., concurs; THOMAS, J., dissents with written opinion.